Citation Nr: 1748236	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  15-00 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee sprain.

2.  Entitlement to an initial compensable rating for residuals, left ankle fracture, and in excess of 10 percent from September 8, 2015 onward.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to March 2013.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

These issues were previously before the Board in February 2016 and December 2016.  In its most recent decision, the Board granted higher ratings for GERD, left ankle fracture and pes planus.  The Board also denied service connection for a left knee disability.  The Board remanded the claims remaining on appeal for additional development and consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  Prior to March 1, 2017, the Veteran's right knee sprain has been manifested by painful motion with flexion limited to no less than 140 degrees, but with pain and functional loss.

2.  From March 1, 2017, the Veteran's right knee sprain has been manifested by painful motion with flexion limited to no less than 140 degrees, but with increased pain severity, frequency, and functional loss.

3.  The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2017 the criteria for a rating in excess of 10 percent for right knee sprain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2.  From March 1, 2017 onward, the criteria for a rating of 20 percent, but no higher, for right knee sprain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

3.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet.App. 545, 552 (2008).

I.  Right Knee Rating

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

II. Knee Increased Rating

The Veteran contends his knee warrants a higher rating.  The Veteran's right knee sprain is presently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for limitation of flexion.

Knee Rating Criteria

The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of flexion of the knee warrants a 30 percent rating for limitation to 15 degrees, a 20 percent rating for limitation to 30 degrees, and a 10 percent rating for limitation to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of the knee warrants a 50 percent rating for limitation to 45 degrees, a 40 percent rating for limitation to 30 degrees, a 30 percent rating for limitation to 20 degrees, a 20 percent rating for limitation to 15 degrees, and a 10 percent rating for limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.

Separate knee evaluations for limitation of motion and instability under the appropriate diagnostic codes may be assigned when specific symptoms are shown.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  Additionally, there may be separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).   See VAOPGCPREC 9-2004.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Facts

The Veteran received the first VA examination during the appeal period for his knee in May 2013.  At the time he had no knee pain at rest but right knee pain of four out of ten with walking one mile or standing for one hour.  His right knee had pain when doing exercise and getting up and down.  On examination the medial, lateral, and patellofemoral spaces were normal and the soft tissues unremarkable.  The Veteran reported flare-ups that impacted the function of his right knee.  He stated that if the weather was cold, his right knee felt painful.  

The right knee showed flexion to 140 degrees or greater.  Objective evidence of painful motion began at 140 degrees or greater.  Right knee extension was to zero degrees, or no limitation of extension.  There was no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing, and post test right knee flexion was again to 140 degrees or greater.  The examiner noted that the Veteran had no additional limitation in range of motion of the knee following repetitive use.  The examiner noted that the Veteran had functional loss, and the contributing factors were noted as pain on movement in the right knee.  The Veteran had no tenderness or pain to palpation for joint line or soft tissues of either knee.  Right knee flexion and extension muscle strength was five out of five in the right knee.  The right knee had normal anterior stability, normal posterior stability, and normal medial-lateral stability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had no meniscal conditions.  The examiner noted that the Veteran used no assistive devices.  The examiner also noted that the Veteran's knee did not impact his ability to work.  

The Veteran appeared before the Board in a hearing in September 2015.  He noted that it was hard for him to get up and go up and down stairs.  It was also hard for him to sit down, he was using a cane, and that he could not walk long distances.  He stated that he had been out of work for three months.  

The next VA examination for the Veteran's right knee was conducted in April 2016, pursuant to the Board's February 2016 remand.  The examiner noted the range of motion in the Veteran's right knee was all normal.  Pain was noted during the examination but did not result in functional loss.  There was no evidence of localized tenderness or pain on palpation.  The right knee was able to perform repetitive use testing, but there was no additional functional loss or range of motion.  Pain, weakness, and fatigability or incoordination did not significantly limit functional ability with repeated use over time.  The examiner did not provide a response for flare-ups in this examination.  The additional contributing factor to disability in the right knee was interference with sitting.  The right knee had normal muscle strength.  There was no ankylosis in the knee, no history of subluxation, no lateral instability, and no recurrent effusion.  The examiner noted +1 posterior joint instability in the right knee.  The Veteran had no meniscus conditions.  The examiner noted the Veteran regularly used a cane.  Degenerative arthritis was noted in both knees.  The examiner noted that the right knee alone did not preclude employment.

Another VA examination was conducted in March 2017, pursuant to the Board's December 2016 remand.  The Veteran's right knee now had pain at rest with pain at five out of ten at night and four out of ten during the day.  He reported having to wear a brace at times because the right knee would give way.  The right knee would swell twice a week lasting one to two hours with more pain.  The loss of right knee function was that it was hard to go up steps.  During the examination the range of motion in the knee was normal, but the right knee had crepitus, and pain with pressure.  There was no knee effusion.  The Veteran reported flare-ups in the form of the right knee swelling twice per week lasting one to two hours with more pain.  The functional loss noted was in the form of the Veteran being unable to walk longer than one block.  Pain was noted on the examination but did not result in functional loss.  Such pain was during flexion.  There was localized tenderness in the right knee with pressure.  The Veteran was able to perform repetitive use testing, but there was no additional functional loss or loss of range of motion after three repetitions.  

With regard to flare-ups, the examination was conducted during a flare-up.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during the flare-ups.  The examiner noted there were no additional contributing factors of disability.  Muscle strength was normal in the right knee, and there was no muscle atrophy.  There was no ankylosis on the right side.  There was no history of recurrent subluxation in the right knee, no history of lateral instability, and no history of recurrent effusion.  Joint stability testing was performed and anterior, posterior, and medial stability were each normal.  The Veteran had no meniscal conditions.  The Veteran used an assistive device in the form of a right knee support regularly.  Arthritis was noted in both knees.  With regard to the effect on employment, the examiner noted that the Veteran had lost two to three work days every two to three months due to his right knee.  There was evidence of pain on passive range of motion testing in the form of pain in the right knee at the end of flexion.  There was evidence of pain during nonweight-bearing because according to the Veteran there was pain in the right knee at rest during the night.  

Analysis

As an initial matter, at no time during the appeal period has the evidence of record indicated ankylosis, dislocated cartilage with frequent episodes of locking, pain, and effusion, symptomatic removal of cartilage, impairment of the tibia and fibula, or genu recurvatum of the Veteran's right knee, or at least that would not be considered pyramiding.  See 38 C.F.R. § 4.14.  See also VBA Manual M21-1, III.iv.4.A.3.h., i. (the meniscus Diagnostic Codes contemplate limitation of motion and instability).  As such, a rating on the basis of Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively, is not warranted.

The Board finds that prior to March 1, 2017, a rating in excess of ten percent for the Veteran's right knee is not warranted.  This is so because, prior to that date, the evidence reflects symptoms more closely approximating a ten percent rating.  Indeed, throughout this period the Veteran had had full flexion and extension in his right knee.  Throughout this period the Veteran was also able to perform repetitive use testing, and there was no additional functional loss due to loss of range of motion even after such repetitive use.  The Board nonetheless recognizes that as early as his May 2013 VA examination, the Veteran complained of flare-ups that impacted the function of his knee.  He stated that when the weather was cold, his right knee would feel painful.  Likewise, the Veteran's knee had pain on movement.  By the time of his April 2016 VA examination, the Veteran similarly experienced pain, but the examiner highlighted that this did not result in functional loss.  Throughout this period muscle strength was normal, and the only time instability was noted was posterior instability during the April 2016 examination.  

With regard to functional loss, throughout this period this took the form of pain during walking, standing, and an interference with sitting.  The Veteran himself noted that his knee pain was a four out of ten while walking.  Similarly, in his September 2015 Board hearing, the Veteran noted that he had trouble navigating stairs due to his knee.  Such functional loss however does not warrant a rating in excess of 10 percent during this period, however.  As noted, the normal range of motion for the knee is 140 degrees flexion and zero degrees extension.  38 C.F.R. § 4.71, Plate II.  Compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  See Mitchell, 25 Vet. App. at 36.  As the Veteran's flexion was at most limited to 140 degrees, this reflects a noncompensable limitation of motion under the Diagnostic Code.  Here, at no time during this period did the Veteran have a compensable limitation of motion, but rather only pain and the functional loss noted above.  Thus, prior to March 1, 2017 the Board finds that the Veteran is entitled to no greater than the minimum rating of 10 percent for limitation of flexion of the left knee due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 36.

The Board finds that from March 1, 2017 onward, the Veteran's right knee disability more closely approximated symptoms that warrant a 20 percent rating, but no higher, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is so because from this date, the record reflects that it became factually ascertainable that the Veteran's knee symptoms manifested with greater pain, with such pain occurring more frequently, particularly during flare-ups, and a decrease in range of motion.  In the March 2017 VA examination (conducted on March 1, 2017), the Veteran was reporting pain at rest in his right knee both during the day and at night.  He had to wear a brace on the right knee and his knee would swell twice per week.  He had functional loss in the form difficulty navigating steps.  While the range of motion of his right knee was still noted as normal by the March 2017 VA examiner, the right knee at that time had crepitus and pain with pressure.  The Veteran noted at this time being unable to walk more than one block.

A rating in excess of 20 is not warranted because any pain, fatigability, weakness, or incoordination did not significantly limit functional ability during flare-ups.  Joint stability was normal, as was muscle strength.  Likewise, there was no effusion noted.  While pain was reported, as noted by the VA examiner this pain did not result in functional loss and there likewise was no additional functional loss or loss of range of motion after repetitive use testing.  As such, the Veteran's right knee disability more closely approximates a 20 percent rating from March 1, 2017 onward.

In coming to this conclusion, the Board does not find that a separate rating for instability is warranted under Diagnostic Code 5257.  There was one indication at the April 2016 VA examination of instability in one area.  However, all other instability testing, including in the other areas during that examination, and all areas in both the May 2013 and March 2017 examinations was normal.  When weighing all the evidence, including the Veteran's statements, the Board does not find that there are manifestations approximating slight or worse instability.

Additionally, the Board does not find that additional VA examination is needed to evaluate the claim.  The March 2017 VA examination substantially complied with the Board's December 2016 remand regarding Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, the March 2017 VA examination was conducted during a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The record is sufficient for deciding the claim.

In sum, a higher rating of 20 percent is warranted for the Veteran's service-connected right knee sprain, effective March 1, 2107.  The preponderance of the evidence is against higher, earlier or separate ratings for the right knee.  Thus, the benefit-of-the-doubt doctrine is not applicable beyond the rating granted herein.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


II.  TDIU

Legal Criteria

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

In February 2017, the Veteran indicated that his right knee and his quadriceps tear prevented him from working.  The Veteran indicated that he completed one year of college.  In a February 2017 statement, the Veteran recounted feeling a "pop" in his right knee and falling while going down stairs.  He had surgery for his left quadriceps tear.  The Board however notes that the Veteran's quadriceps tear is not a service-connected disability.  The Veteran noted that he was currently employed as a postal worker.  He reported that he was still unable to work over one hour, and had problems going up and down stairs and stepping off curbs.  He was unable to jog or carry anything over 20 pounds.  He reported chronic pain in both knees, feet, and his left ankle seven days per week from the time he got up in the morning until the time we went to bed.  He noted resuming work in November 2016, but was put on permanent light duty which consisted of no heavy lifting and no walking.  

The record reflects that the Veteran has been and is presently working for the United States Postal Service in non-marginal employment.  Several months of missed time were due to nonservice-connected left knee disability.  Considering the Veteran is currently employed, the Board finds that his service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.  As such, the preponderance of the evidence is against the claim, and a TDIU is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to March 1, 2017 an initial disability rating in excess of 10 percent for right knee sprain is denied.

From March 1, 2017 an initial disability rating of 20 percent for right knee sprain is granted, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU is denied.


REMAND

In the December 2016 decision, the Board granted an intermediary higher rating for service-connected left ankle disability.  The decision as not finally decided however, and this left the issue remaining on appeal as entitlement to an initial compensable rating for residuals, left ankle fracture, and in excess of 10 percent from September 8, 2015 onward.  The issue was not included in the July 2017 supplemental statement of the case (SSOC).  Thus, the issue must be remanded for the RO to consider the claim and issue an SSOC if it is not granted in full.

Accordingly, this issue is REMANDED for the following action:

Readjudicate the issue of entitlement to an initial compensable rating for residuals, left ankle fracture, and in excess of 10 percent from September 8, 2015 onward.  If the benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


